Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 19 March 1775
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et cher Maitre
A Paris ce 19 mars 1775
Votre derniere lettre m’ayant eté remise par Mr. Williams m’a fait un plaisir singulier. L’avantage qu’il a de vous appartenir de si près formoit un prejugé bien favorable pour lui, sa physiognomie ne previent pas moins en sa faveur, les qualités de son esprit et la douceur de ses moeurs y repondent parfaitement. Il se fait aimer generalement icy des hommes et des femmes, qui le prendroient volontiers pour un françois. Nous desirons de le posseder longtems, et n’en jouirons jamais tant que nous le voudrions. Nous avons eté tres flattés qu’il ait bien voulu se loger à portée de notre quartier. Puissions nous vous y tenir egalement, et fallut-il donner congé a tous nos Locataires pour vous offrir un appartement commode chez nous.
J’ai fait donner un coup d’aiguillon a Mr. Stanley par Mr. Le Roy qui n’y a pas eté insensible, en le prevenant que vous ne laisseriez pas sa pendule en Europe si vous repartiez pour l’Amerique, comme cela pouvoit arriver au 1er jour, et qu’elle seroit censée tout a fait a vous pour vos 8 guinées. J’espere qu’il fera les derniers efforts pour terminer cette affaire dont il devroit mourir de confusion.
On debite icy divers bruits au sujet des differens de votre Metropole avec ses Colonies. S’il est vrai que le Ministere propose que l’Amerique se taxe elle même suivant la proportion une fois reglée par le parlement de Londres, c’est a dire que telle somme qui fût accordée annuellement au Roy, l’Angleterre en fournît tant de sols pour livre, l’Irlande tant et l’Amerique tant, il me semble que vous pourriez d’autant mieux l’accepter que les richesses de l’Angleterre et Ecosse, ne peuvent que diminuer et celles de toutes vos Colonies ne peuvent que s’accroitre, et que malgré cela la taxe des uns ne pourroit etre aggravée sans aggraver pareillement le fardeau des autres.
Mes lettres sous le nom d’un Trembleur, quoique approuvées par le Censeur royal ont eté absolument supprimées par le Garde des sceaux; ainsi je ne puis les faire imprimer comme je me le proposois. Tous les materiaux n’en seront peutetre pas perdus, mais je ne sais quand ni comment j’en pourrai faire usage. Cela me fâche un peu.

Soyez, je vous prie bien persuadé de toute ma sensibilité à la perte que vous avez faite, et que je n’ai apprise que par le deuil que j’ai vu porter a Mr. votre Neveu. Il est bien triste de perdre la moitié de soi meme a la veille pour ainsi dire d’une reunion apres une longue absence.
J’ai toujours de nouvelles actions de graces a vous rendre. La pluspart de vos pamphlets sont tres interessans, et votre nouvelle edition sera l’honneur de ma petite bibliotheque. Recevez mille tendres complimens de ma femme, de Melles. Biheron, Basseporte &c.
Voulez vous bien vous charger de mes remercimens et de mes respects pour Mr. Pringle dont le discours a l’occasion du prix accordé par votre Societé royale vaut au moins l’ouvrage même qu’elle a couronné; je crois cependant que l’on a bien fait de deferer cet honneur a M. Walsh pour encourager les riches amateurs des siences a faire un aussi digne usage de leur opulence. J’ai l’honneur d’etre avec un parfait attachement Monsieur et cher Ami Votre tres humble et tres obeissant serviteur
Dubourg
